 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:18-cv-00571-DAD-EPG (PC)
     GUILLERMO TRUJILLO CRUZ,
12                                                  ORDER DENYING PLAINTIFF’S MOTION TO
                        Plaintiff,
13                                                  SUBMIT EXHIBITS WITHOUT PREJUDICE
            v.
14                                                  (ECF NO. 40)
     B. VALDEZ, et al.,
15
                        Defendants.
16
            Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with
17
     this civil rights action pursuant to 42 U.S.C. § 1983.
18
            On September 4, 2019, the Court adopted findings and recommendations issued by the
19
     undersigned recommending that Defendant’s motion for an order revoking Plaintiff’s in forma
20
     pauperis status be granted because Plaintiff is subject to the three-strikes bar under 28 U.S.C. §
21
     1915(g) and has not met the imminent danger exception to that provision. (ECF No. 37.)
22
            The Court also vacated its prior order granting Plaintiff’s application to proceed in forma
23
     pauperis and ordered that, within forty-five days of service of the order adopting the findings and
24
     recommendations, Plaintiff shall pay the filing fee to proceed with this action.
25
            The forty-five-day deadline passed, and Plaintiff did not pay the filing fee. On October 31,
26
     2019, the Court issued further findings and recommendations recommending that Plaintiff’s case
27
     be dismissed without prejudice for failure to pay the filing fee and for failing to obey Court
28
                                                       1
 1   orders. (ECF No. 39.) Those findings and recommendations are currently pending before District
 2   Judge Dale A. Drozd.
 3          On November 4, 2019, Plaintiff filed a motion to submit exhibits. (ECF No. 40.) Through
 4   the motion, Plaintiff attempts to submit records related to the administrative exhaustion of the
 5   claims in his suit. However, as Plaintiff has not paid the filing fee, and given the pending findings
 6   and recommendations to dismiss his case for that reason, the Court will deny Plaintiff’s motion to
 7   submit exhibits (ECF No. 40.) without prejudice. Plaintiff may renew the motion if the Court
 8   does not adopt the pending findings and recommendations and allows his case to proceed.
 9          Accordingly, for these reasons, Plaintiff’s motion to submit exhibits (ECF No. 40.) is
10   DENIED WITHOUT PREJUDICE.
11
     IT IS SO ORDERED.
12

13      Dated:     December 17, 2019                           /s/
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
